EXHIBIT 23 Consent of Independent Registered Public Accounting Firm Universal Forest Products, Inc. Employees’ Profit Sharing and 401(k) Retirement Plan Grand Rapids, Michigan We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (33-84632) of Universal Forest Products, Inc. of our report dated June 8, 2012, relating to the financial statements and supplemental schedule of Universal Forest Products, Inc. Employees’ Profit Sharing and 401(k) Retirement Plan which appear in this Form 11-K. /s/BDO USA, LLP Grand Rapids, Michigan June 8, 2012
